       Case 2:19-cv-13268-GGG-DMD Document 35 Filed 06/17/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DAROLYN LUMAR                                                                 CIVIL ACTION

    VERSUS                                                                           NO: 19-13268

    CAESAR’S ENTERTAINMENT                                                         SECTION: T(3)
    CORPORATION, ET AL


                                             ORDER

         Before the Court is a Motion to Remand1 filed by Darolyn Lumar (“Plaintiff”). Jazz Casino

Company, LLC (“Jazz Casino Company”) has filed an opposition.2 For the following reasons, the

Motion to Remand3 is GRANTED.

                                         BACKGROUND

         On May 2, 2018, Plaintiff slipped and fell at Harrah’s New Orleans Casino in the Parish of

Orleans, State of Louisiana. On April 2, 2019, Plaintiff initiated this lawsuit in the Civil District

Court for Orleans Parish against Caesar’s Entertainment Corporation d/b/a Harrah’s New Orleans.

Plaintiff subsequently amended her petition to substitute Jazz Casino Company, and Jazz Casino

Company removed the matter to this Court on October 24, 2019. The notice of removal represents

that the Court has jurisdiction over Plaintiff’s claim pursuant to 28 U.S.C. § 1332(a) because the

amount in controversy exceeds $75,000 and is between citizens of different states.4 Plaintiff has

filed a motion to remand the case to state court contending that the amount in controversy does not

exceed $75,000.5




1
  R. Doc. 13.
2
  R. Doc. 19.
3
  R. Doc. 13.
4
  R. Doc. 1.
5
  R. Doc. 13.


                                                 1
       Case 2:19-cv-13268-GGG-DMD Document 35 Filed 06/17/20 Page 2 of 4



                                           LAW AND ANALYSIS

        Courts should determine whether subject-matter jurisdiction is present before addressing

other issues. 6 Federal Courts are courts of limited jurisdiction, possessing only the authority

granted by the United States Constitution and conferred by the United States Congress. 7 A

defendant may remove a civil action filed in state court if the plaintiff could have brought the

action in federal court from the outset.8 Given the significant federalism concerns implicated by

removal, the removal statute is strictly construed, “and any doubt about the propriety of removal

must be resolved in favor of remand.”9 28 U.S.C. § 1332(a) provides that “district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000...and is between citizens of different States.” Remand is proper if at any time the Court

lacks subject-matter jurisdiction.10

        In this case, the parties dispute whether the amount in controversy exceeds $75,000. If

removal is sought on the basis of diversity, “the sum demanded in good faith in the initial pleading

shall be deemed to be the amount in controversy.”11 If, however, state practice “does not permit

demand for a specific sum,” removal is proper if the district court finds, by a preponderance of the

evidence, that the amount in controversy exceeds $75,000.00.12 Because plaintiffs in Louisiana

state courts may not specify the numerical value of claimed damages, Jazz Casino Company must

prove by a preponderance of the evidence that the amount in controversy is met.13 This can be



6
  Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir.
1977) (per curiam)).
7
  Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
8
  See 28 U.S.C. § 1441(a).
9
  Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008) (citation omitted); Gasch v. Hartford Accident & Indem.
Co., 491 F.3d 278, 281-82 (5th Cir. 2007) (citations omitted).
10
   28 U.S.C. § 1447(c).
11
   28 U.S.C. § 1446(c)(2).
12
   28 U.S.C. § 1446 (c)(2)(A)(ii)-(B).
13
   Morton v. State Farm Ins. Co., 250 F.R.D. 273, 274 (E.D. La. 2008).


                                                         2
       Case 2:19-cv-13268-GGG-DMD Document 35 Filed 06/17/20 Page 3 of 4



done by (1) demonstrating that it is facially apparent that the claims are likely above $75,000, or

(2) setting forth “summary judgment type evidence” of facts in controversy that support a finding

of the jurisdictional amount. 14 Finally, the jurisdictional facts that support removal “must be

judged at the time of the removal, and any post-petition affidavits are allowable only if relevant to

that period of time.”15

        Here, the amount in controversy is not facially apparent. The Petition includes no details

about the extent or nature of Plaintiff’s alleged injuries or medical expenses. While the Petition

alleges Plaintiff suffered “severe and disabling injuries,”16 Plaintiff’s motion to remand represents

that Plaintiff has stipulated that the damages do not meet the damages requirement for federal

jurisdiction. Jazz Casino Company’s opposition asserts that the amount in controversy will be met

in the future based on the Plaintiff’s diagnosis of lumbar disc displacement and radiculopathy,

thoracic radiculopathy, cervical disc disorder and radiculopathy, right knee meniscus tear, right

AC joint sprain, and sprains of the cervical, thoracic, and lumbar spine. However, Plaintiff’s

medical bills at the time of removal totaled $23,183.78.17 Therefore, the Court finds that it is not

facially apparent that the amount of Plaintiff’s damages were in excess of $75,000 at the time of

removal. Furthermore, Jazz Casino Company has submitted no summary judgment type evidence

to indicate that the amount in controversy was met at the time of removal. Considering the Petition

and the lack of summary judgment type evidence supporting a finding that the amount in

controversy is satisfied, the Court concludes that Jazz Casino Company has not met its burden of

establishing that the amount in controversy exceeds $75,000.




14
   Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
15
   See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
16
   R. Doc. 1-1.
17
   R. Doc. 28.


                                                        3
         Case 2:19-cv-13268-GGG-DMD Document 35 Filed 06/17/20 Page 4 of 4



                                          CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Remand18 is

GRANTED. This case is hereby remanded to the Civil District Court for Orleans Parish.

           New Orleans, Louisiana, on this 17th day of June, 2020.



                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




18
     R. Doc. 13.


                                                  4
